DETAILED ACTION
Applicant’s reply filed on 01/22/2021 is acknowledged.

Claim Objections
Claim 2-3 are objected to because of the following informalities:  
Referring to claims 2-3, the limitation “a planar shape of the second wall surface matches a planer shape of the first wall surface of the opening” is unclear.
The first and second wall surfaces are claimed as the first and second wall surface of the second insulating layer in the claim 1; therefore, claiming the first wall surface of the opening  in claim 2 is not contradictory with the claim 1 (note: deleting “of the opening” in the claim 2 will clarify the claim).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Referring to claim 1, the limitation “wherein the insulating member and the second insulating layer have the same height” is as failing to comply with the written description requirement.
See figure 10b, second insulating layer 70 as a whole do not have same height as the insulating member 70Z; therefore, the claim has a new matter.

Referring to claims 2-4 and 6-10, claims 2-4 and 6-10 are rejected by the same reason as applied to the rejection of the claim 1 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Referring to claim 1, the limitation “wherein the insulating member and the second insulating layer have the same height” is indefinite for failing to particularly point out and distinctly claim the subject matter.
See figure 10b, second insulating layer as a whole do not have same height as the insulating member; an annular portion of second insulating layer on the second conductor layer next to an annular groove has a height same as a height of the insulating member. 
Therefore, the limitation is unclear how the insulating member and the second insulating layer have the same height.

Referring to claims 2-4 and 6-10, claims 2-4 and 6-10 are rejected by the same reason as applied to the rejection of the claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US20150062850, hereinafter Choi), Chen et al. (US20160192471, hereinafter Chen) and Tuominen et al. (US20110291293, hereinafter Tuominen).

Referring to claim 1, Choi discloses a laminated structure (100 in upside down in figure 2) comprising: 
a first insulating layer (32; paragraph 0029 states, “he insulating layer 30 may be glass fabric impregnated with resin”) that includes a first product area (a first area at 20) and a second product area (a second area at 25); 
10a first conductor layer (12 with via penetrating through 10 at 20), respectively formed on an upper surface of the first insulating layer in the first product area (upper surface of 32 at the first area at 20, see upside down figure 2); 
a second conductor layer (12 with via penetrating through 10 at 25) and second first interconnect layer (15) formed on the upper surface of the first insulating 15layer in the second product area (the second area at 25); 
a second insulating layer (10; Paragraph 0023 states, “A core layer 10 may be formed of an insulating material such as resin and may include glass fabric”) formed on the upper surface of the first insulating layer (upper surface of 10, upside down figure 2);
an opening (opening 16 accommodating 20) defined by a first wall surface of the second insulating layer (an inner peripheral wall surface of 10 at cavity 16 ), included in the first product area (a first area at 20 ), penetrating the second insulating layer (10) along a thickness 20direction thereof, and exposing a center portion of the first (a center portion of 12 with via penetrating through 10 at 20), wherein an outer edge of the first conductor layer is covered by the second insulating layer (an outer edge of  top surface of 12 and outer peripheral edge of via penetrating through 10 at 20 is covered by 10)
an annular groove (an annular groove around 25) defined mutually opposing outer second wall surface (an peripheral wall surface of 10 at 25) and inner third wall surface of the second insulating layer (a side wall surface of 25), included in the second product area (at first area at 20), penetrating the second insulating layer (10) along the thickness direction thereof, 
an electronic component (20) mounted inside the opening (20 is mounted in 16) at a center portion of the opening (20 is at center of cavity 16) in the first product area (at first area at 20)   with an annular gap (an annular gap) between a side surface the electronic component (a side surface of 20) and the first wall surface (the inner peripheral wall surface of 10 at cavity 16) opposing the side surface of the electronic component; 
30an insulating member located inside the annular groove in the second product area (25 inside the annular groove) at a center portion of the second conductor layer (at a center of 12 with via penetrating through 10 at 25) in the second product area   (the second area at 25), wherein the third wall surface of the second insulating layer forms a side surface of the insulating layer (the side wall surface of 25)
a third insulating layer (32 opposite side of the first insulating layer 32 and see paragraph 0040 states, “each of the cavities is filled with the same amount of resin”) that fills the annular gap and the annular groove (the annular gap and the annular groove), and covers the first insulating layer (10), the 43electronic component (20), and the insulating member (25).

Choi fails to disclose a first interconnect layer formed on the upper surface of the first insulating 15layer in the first product area;
The annular gap exposing a portion of the first 25firstfirstconductor layer;
a third interconnect layer formed on an upper surface of the third insulating layer    in the first product area, and electrically connected to each of the first 5interconnect layer   and the electronic component; and 
the annular groove exposing a portion of the 25second conductor layer;
a fourth interconnect layer formed on the upper surface of the third insulating layer in the second product area, and electrically connected to the second interconnect layer;
wherein the insulating member and the second insulating layer are made of the same material, and 
And wherein the insulating member and the second insulating layer have the same height.

Chen discloses wherein the insulating member (50 in figure 2) and the second insulating layer (48) are made of the same material (paragraph 0014 of Chen states, “the first-layer dummy block 50 in this example is formed from the first dielectric layer 48 and results from the patterning of the first dielectric layer 48. Hence, the first-layer dummy block 50 can be a same material as the first dielectric layer 48), and 
and wherein the insulating member and the second insulating layer have the same height (see 48 and 50 have same height).

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the laminated structure of Choi to have dummy insulating member as taught by Chen because by having same height and same material, the cost of product is reduced by  easy, fast, and minimize  process steps of manufacturing product (paragraph 0014 of Chen states “the formation of the first dielectric layer 48 further includes patterning the first dielectric layer 48…The patterning creates a first-layer dummy block 50” and see figures 1-2 ) and buying material in larger quantity. 

Tuominen discloses a first interconnect layer (a via passing through 62 connected to one of 6 figure 19E via the first conductor layer) formed on the upper surface of the first insulating 15layer (on upper surface of lower 77 located on the bottom surface of 62) in the first product area (the first product area at one of 6);
the annular gap exposing a portion of the first 25firstfirstconductor layer (an annular gap exposing one of conductor layer under the one of 6, see figure 19E in view of 19D)
a third interconnect layer (conductor layer above one of 6 on  upper 77 or  upper 72 located on the top surface of 62)  formed on an upper surface of the third (on an upper surface of upper 77 or  upper 72 located on the top surface of 62)   in the first product area (the first product area at one of 6), and electrically connected to each of the first 5interconnect layer   and the electronic component (the via  passing through 62 connected to the one of 6 figure 19E via the first conductor layer and the one of 6.); and 
the annular groove exposing a portion of the 25second conductor layer (annular groove between second of 6 and substrate 6 in figure 19E exposing a conductor layer on the bottom surface of 62);
a fourth interconnect layer (conductor layer above second of 6 on  upper 77 or  upper 72 located on the top surface of 62)  formed on the upper surface of the third insulating layer (on an upper surface of upper 77 or  upper 72 located on the top surface of 62)  in the second product area (the first product area at the second  of 6), and electrically connected to the second interconnect layer (the via  passing through 62 connected to the one of 6 figure 19E via the second conductor layer).

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the laminated structure of Choi in view of Chen to have conductor arrangement around the electronic component of the Choi in view of Chen as taught by Tuominen in order to pass current or signal from one side of the board to other side board, and increase area of the conductor at annular gap to increase thermal heat transfer and current capacity of the conductor; and  to modify the laminated structure of Choi in view of Chen to have conductors arrangement around the dummy insulating member or component of the Choi in view of Chen same as 

Referring to claim 2, Choi in view of Chen and Tuominen disclose the laminated structure as claimed in claim 1, a planar shape of the second wall surface matches a planer shape of the first wall surface (a planar shape of the peripheral wall surface of 10 at 20 and a planar shape of the peripheral wall surface of 10 at 25 in fig. 2 of Choi).

Referring to claim 3, Choi  in view of Chen and Tuominen disclose the laminated structure as claimed in claim 2, wherein the opening has a planar shape that is rectangular (see  figures 1-2 of Choi).

Referring to claim 4, Choi  in view of Chen and Tuominen disclose the laminated structure as claimed in claim 1, wherein the opening has a planar shape that is rectangular (see  figures 1-2 of Choi).

Referring to claim 10, Choi  in view of Chen and Tuominen disclose the laminated structure as claimed in claim 1 except for wherein the second insulating layer includes a fourth insulating layer formed on the upper surface of the first insulating layer, and a fifth insulating layer formed on an upper surface of the fourth insulating layer It would have been obvious to one having ordinary skill in the art at the time the Nerwin v. Erlichman, 168 USPQ 177, 179. 

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, any intervening claims and clearing issue under claim objections and USC 112 Rejections .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/PARESH H PAGHADAL/Examiner, Art Unit 2847                                              

/STEVEN T SAWYER/Primary Examiner, Art Unit 2847